Title: 9. A Bill Establishing a Board of Trade, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly that a Board of Trade shall be constituted to consist of three persons, not exercising commerce on their private account, to be chosen by joint ballot of both Houses of Assembly, at the first session of every Assembly, and to continue in office until the next choice shall be made: But any member may be removed within that time by joint vote of both Houses, and thereupon, as also on the death, resignation, or refusal to act of any member, they shall proceed to chuse another in his stead; or if such death, resignation, or refusal happen during the recess of Assembly, the Governor and Council may appoint some person to act in the said office until the end of the next session of Assembly: Any two of the said members may proceed to business.
The duty of the said board shall be to see to the procuring, by importation or otherwise, all military stores, clothing, accoutrements, utensils, materials and necessaries which shall be required by the Governor with advice of the Council, for the public use, or for the use of the officers, soldiers, sailors and marines raised under the laws of this commonwealth; taking care to send for such additional quantities as may provide against total disappointments happening by capture or otherwise: To make payment for the same in money, or by remittance of commodities or bills of exchange to be purchased by them for that purpose, or of specie or bullion; to have them stored and safely kept until called for by the Governor and Council or Board of War: To superintend and direct all persons and things employed in or about the said business: [To license proper pilots for the ports within this commonwealth, without which license no person shall act as pilot; to deprive them for misbehavior and to regulate their fees from time to time: They shall deliver to every such pilot on his application an attested list of the fees which he may take and notify to him from time to time all alterations made therein; which list and notifications he shall constantly carry with him when in the execution of his office, and produce it if required to the person making payment of his fees on pain of deprivation of his license: If he shall demand any greater fees, he shall in like manner be deprived of his license; and if when required by the master of any vessel belonging to this commonwealth or any citizen thereof or to any other state in amity with this commonwealth or any of its subjects or citizens, he shall refuse to conduct such vessel to any port within his license, he shall be deprived of his license and forfeit his vessel:] All the proceedings  of the said board, before they are carried into execution, shall be submitted to the Governor and Council for their approbation, amendment or negative.
The Governor with advice of Council shall notify from time to time to the Board of Auditors, the sums of money which may be necessary for the purposes before mentioned, who shall thereupon give their warrant or warrants, on the Treasurer, for the advance of such monies to be regularly debited and accounted for in due time.
The said board shall sit at such place and in such apartments as the Governor with advice of Council shall direct: And if at any time they shall be separated and occasion for their meeting shall arise, the Governor shall have power to call them together: They shall from time to time appoint their own clerk, who shall take an oath to keep secret all such matters as they shall direct to be kept secret; which oath may be administered by any member of the board.
